              Case 2:14-cr-00339-RAJ Document 54 Filed 06/11/20 Page 1 of 1




1                                                             The Honorable Richard A. Jones
2
3
4
5
6
7                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
8
                                    AT SEATTLE
9
       UNITED STATES OF AMERICA,                        NO. CR14-339 RAJ
10
                             Plaintiff
11                                                      ORDER GRANTING UNITED STATES’
                        v.                              MOTION TO FILE A BRIEF IN EXCESS
12
                                                        OF TWELVE PAGES
13     WILLIAM MITCHELL,
                             Defendant.
14
15
            The Court, having reviewed the Motion of the United States to File a Brief in
16
     Excess of Twelve Pages, and finding good cause,
17
            IT IS HEREBY ORDERED that the Motion (Dkt. #50) is GRANTED. The
18
     United States may file its Response to Defendant William Mitchell’s Motion for
19
     Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) that does not exceed 21
20
     pages in length.
21
            DATED this 11th day of June, 2020.
22
23
24
                                                     A
                                                     The Honorable Richard A. Jones
25                                                   United States District Judge
26
27
28
      ORDER GRANTING UNITED STATES’ MOTION TO                           UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
      FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                         SEATTLE, WASHINGTON 98101
      United States v. Mitchell, CR14-339 RAJ - 1                              (206) 553-7970
